DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Election/Restrictions
Claim(s) 1-25 is/are allowable. The restriction requirements, as set forth in the Office action mailed on 06/28/2021 has been reconsidered in view of the allowability of generic claims (at least independent claim 1 is inclusive of all species) pursuant to MPEP § 821.04. The restriction requirement is hereby withdrawn. Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered.
	Regarding the 103 prior art obviousness rejection of independent claim 1, Applicant argued that the amendment overcame said rejection. More specifically, Applicant argued that neither primary reference Liu nor the other secondary references teach nor suggest the amended claim now including the limitation “wherein the sensor component has a low frequency corner of a frequency response that is controlled based on characteristics of the vent component and the vent port, wherein the low frequency corner satisfies a defined frequency response 
criteria, and wherein the characteristics comprise an electronic resistance level of the vent component and a location of the vent port and the vent component in 
 relation to the diaphragm component
”. The Examiner is in agreement, noting that satisfying said characteristics in yet further combination with the previous combinations of prior art to meet the preceding structural limitations of the system would be beyond what a person of ordinary skill in the relevant field would have achieved through combination of the prior art given only the general guidance of said prior art, see In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)) & MPEP § 2143(E) as well as KSR, 550 U.S. at 418, 82 USPQ2d at 1396 & MPEP § 2143(A). Therefore, said rejection of independent claim 1 and the prior art rejections of further dependents thereof are withdrawn. 
	Regarding the 103 prior art obviousness rejection of independent claim 18, Applicant again argued that Liu fails to disclose wherein the vent path is an only vent path. The Examiner’s position remains as previously put forth in the Final Rejection dated 02/23/2022. However, the issue is moot in view of the other amendment(s) to independent claim 18.
	Further regarding the 103 prior art obviousness rejection of independent claim 18, Applicant further argued that the amendment pertaining to the vent component comprising a MEMS structure integrated with the vent port and associated with the vent path overcame said rejection; the Examiner is in agreement. Additionally, Applicant correctly anticipated (see pages 18-19 of Applicant’s Remarks) the Examiner’s analysis of secondary reference Agashe; in particular, the Examiner notes that Agashe in a previous rejection had been relied upon to teach an integrated MEMS filter (see bottom of page 23 through top of page 24 of previous Office Action addressing a similar limitation). Applicant has preemptively argued that Agashe does not teach wherein said integrated filter is itself a MEMS structure and not merely an integrated filter of a MEMS; the Examiner appreciates the nuanced distinction and clarification, and has looked to the disclosure for further guidance on the broadest reasonable interpretation in view of the disclosure, and found (excerpts thereof; bold for emphasis):
[0038] In some embodiments, a vent component 126, comprising a set of vents 128 (e.g., one or more vents), can be formed and disposed inside the sensor device 102 over the vent port 124. In certain embodiments, the vent component 126 can be or can comprise a MEMS device. The set of vents 128 can allow air to pass through the vent component 126 and vent port 124 to facilitate (e.g., to enable) desirable pressure equalization on either side of the diaphragm component 114.

[0081] In some embodiments, additionally or alternatively, if the vent port 924 is sufficiently designed (e.g., using a desired combination of a filter (e.g., PIF), MEMS vent structure, and/or coating (e.g., hydrophobic coating)), as desired, the port cover component 936 can be or can comprise a relatively low resistance filter (e.g., a very low resistance PIF) that can be placed over the acoustic port 908 for the purpose of preventing larger particles from entering the acoustic port 908 and contacting the diaphragm component 914, wherein such relatively low resistance filter will not substantially reduce (e.g., degrade) the performance of the sensor device 902.  
	
Figs. 1 & 9, corresponding to the comprisal of the element numbers above.
The Examiner is in agreement that in view of the disclosure—and as clarified by Applicant—Agashe’s integrated combination of PIF & vent of a MEMS is not itself an integrated MEMS vent structure. Additionally, with regards to secondary reference Agashe, Applicant further argued that Agashe fails to teach or suggest that the vent component, comprising the MEMS device, is in the location that is in the second portion of the sensor assembly component other than the diaphragm component and the acoustic port; the Examiner is likewise in agreement. Therefore, even in further view of secondary reference Agashe, independent claim 18 as amended is not rendered obvious. The Examiner further notes that Agashe remains the closest prior art of record found for the limitation, and therefore the claim is Allowed.
Allowable Subject Matter
Claim(s) 1-25 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “a sensor assembly component comprising: a substrate component, wherein an acoustic port is formed in a first portion of the substrate component", “a sensor component comprising: a diaphragm component disposed over the acoustic port”, and “a vent component that is associated with a vent port formed in a second portion of the sensor assembly component other than the diaphragm component…wherein the vent port provides a vent path to the back cavity”, “wherein the diaphragm component and the handle component contain no holes”, and “wherein the sensor component has a low frequency corner of a frequency response that is controlled based on characteristics of the vent component and the vent port, wherein the low frequency corner satisfies a defined frequency response 2criteria, and wherein the characteristics comprise an electronic resistance level of the vent component and a location of the vent port and the vent component in relation to the diaphragm component” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 18, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “substrate component, wherein an acoustic port is formed in a first portion of the substrate component; a sensor component comprising: a diaphragm component disposed over the acoustic port”, and “a vent component that is associated with a vent port formed in a second portion of the device other than the diaphragm component…wherein the device comprises a back cavity”, and “wherein the vent port provides a vent path that facilitates an equalization of pressure associated with the diaphragm component, wherein the vent component comprises a Microelectromechanical Systems (MEMS) structure that is integrated with the vent port and associated with the vent path” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856